The opinion of the court was delivered by
Mason, J.
This appeal was dismissed for the reason that the ground on which a reversal was asked had not been included in the motion for a new trial.' In an application for a rehearing it is urged that this point ought not to be insisted upon because the *467matter was in fact presented to and considered by the district court. In the original opinion it was said that the probability of the verdict having been influenced by the ruling complained of seemed quite remote.. Upon consideration of all the evidence we believe that ■conceding the ruling restricting the cross-examination of a witness to have been erroneous there is not sufficient likelihood of its having influenced the verdict to require a reversal. The order of dismissal will stand, but is rested definitely upon the proposition that an affirmance would be ordered if the motion for a new trial were treated as though it contained the matter intended to have been placed in it.
The motion for a rehearing is overruled.